Exhibit 10.1

 

RENEWAL AND AMENDMENT NO. 4 TO

CHEROKEE RESTATED LICENSE AGREEMENT

 

THIS RENEWAL AND AMENDMENT NO. 4 TO THE RESTATED LICENSE AGREEMENT (this
“Amendment”), is made and entered into on the 2nd day of January, 2014, between
Cherokee Inc., (“Licensor”), and Target General Merchandise, Inc. (“Licensee”),
with reference to the following facts:

 

WHEREAS, the Parties entered into a Restated License Agreement, dated as of
February 1, 2008, and amended as of December 1, 2011, January 29, 2013 and
April 3, 2013 (as amended, the “Restated Agreement”); and

 

WHEREAS, the Parties desire to renew and amend the Restated Agreement on the
terms and conditions contained herein.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

1.                                     Capitalized terms used and not defined
herein shall have the same meaning as in the Restated Agreement.

 

2.                                     Amendment.  The Parties hereby amend the
Restated Agreement by deleting Section 2b in its entirety and replacing it with
the following:

 

“2b.                         Extended Restated Terms. Provided that Licensee has
paid a Minimum Guaranteed Royalty equal to or greater than $10,500,000 for the
preceding Fiscal Year, Licensee shall have the right, in its sole discretion, to
renew the Restated Agreement on the same terms and conditions for successive two
(2) Fiscal Year periods by providing Licensor with written notice of renewal at
least one (1) year prior to the end of the then current Extended Restated Term.”

 

3.                                     Renewal.  In accordance with Section 2b
as amended above, Target hereby renews the Restated Agreement for an additional
period of two (2) Fiscal Years, specifically, from February 1, 2015 through
January 31, 2017.

 

4.                                     Except as expressly amended or set forth
herein, all of the terms and conditions contained in the Restated Agreement
shall remain in full force and effect. References herein or in the Restated
Agreement to “this Agreement” shall be deemed to refer to the Restated Agreement
as amended by this Amendment No. 4.

 

5.                                     This Renewal and Amendment No. 4 may be
executed by facsimile and in one or more counterparts, all of which shall be
considered one and the same agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Renewal and Amendment
No. 4 as of the date first written above.

 

 

Target General Merchandise, Inc.

 

Cherokee Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Patricia M. Adams

 

 

By:

/s/ Henry Stupp

 

 

 

Patricia M. Adams

 

Henry Stupp

 

 

SVP Merchandising,

 

Chief Executive Officer

 

 

Apparel & Accessories

 

 

 

2

--------------------------------------------------------------------------------